760 N.W.2d 500 (2009)
METTLER WALLOON, L.L.C., Plaintiff-Appellant,
v.
MELROSE TOWNSHIP, Melrose Township Planning Commission, and Melrose Township Zoning Board of Appeals, Defendants-Appellees,
Docket No. 137684. COA No. 269051.
Supreme Court of Michigan.
February 24, 2009.


*501 Order
On order of the Court, the application for leave to appeal the October 2, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.